     Case 3:18-cv-00154-N Document 219 Filed 08/23/19                Page 1 of 2 PageID 8768



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SHANNON DAVES, et al.,                                 §    CIVIL ACTION NO. 3:18-
                                                       §    CV-00154
         Plaintiffs,                                   §
                                                       §
v.                                                     §
                                                       §
DALLAS COUNTY, TEXAS, et al.,                          §
                                                       §
         Defendants.                                   §
                                                       §


                                   MOTION TO WITHDRAW


         Pursuant to Local Rule 83.12, counsel for Plaintiffs Kali Cohn hereby moves to withdraw

as counsel in the instant matter. Ms. Cohn has resigned from her position with the American

Civil Liberties Union Foundation of Texas. Mr. Andre Segura and Ms. Trisha Trigilio, lawyers

associated with the American Civil Liberties Union Foundation of Texas, remain counsel of

record on the case, in addition to lawyers associated with Civil Rights Corps, the American Civil

Liberties Union Foundation, Texas Fair Defense Project, and Susman Godfrey, L.L.P.

         Ms. Cohn’s role as local counsel in this case will be fulfilled by Barry Barnett, of the law

firm of Susman Godfrey L.L.P., pursuant to his Notice of Appearance, ECF No. 218. His

information is as follows:

         Barry Barnett
         Texas Bar No. 01778700
         bbarnett@susmangodfrey.com
         SUSMAN GODFREY L.L.P.
         8115 Preston Road, Suite 575
         Dallas, Texas 75229




                                                   1
  Case 3:18-cv-00154-N Document 219 Filed 08/23/19                  Page 2 of 2 PageID 8769



                                                      Respectfully submitted,

                                                      /s/ Kali Cohn
                                                      Kali Cohn
                                                      Texas Bar. No. 24092265
                                                      American Civil Liberties Union Foundation
                                                      of Texas
                                                      6440 N. Central Expressway
                                                      Dallas, TX 75206
                                                      Tel: 214-346-6577
                                                      Fax: 713-942-8966
                                                      kcohn@aclutx.org


                                 CERTIFICATE OF SERVICE

I hereby certify that on the 23d day of August, 2019, I electronically filed the foregoing
with the clerk of the court for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the Court.

                                                      By:     /s/ Kali Cohn
                                                      Kali Cohn
                                                      Texas Bar. No. 24092265
                                                      American Civil Liberties Union Foundation
                                                      of Texas
                                                      6440 N. Central Expressway
                                                      Dallas, TX 75206
                                                      Tel: 214-346-6577
                                                      Fax: 713-942-8966
                                                      kcohn@aclutx.org




                                                  2
